
	
		II
		110th CONGRESS
		2d Session
		S. 3721
		IN THE SENATE OF THE UNITED STATES
		
			December 8
			 (legislative day, November 20), 2008
			Mr. Brownback introduced
			 the following bill; which was read twice and referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To prohibit the use of funds to transfer individuals
		  detained by the United States at Naval Station, Guantanamo Bay, Cuba, to the
		  United States Disciplinary Barracks, Fort Leavenworth, Kansas.
	
	
		1.Prohibition on use of funds
			 to transfer individuals detained at Guantanamo Bay, Cuba, to the United States
			 Disciplinary Barracks, Fort Leavenworth, KansasNone of the funds appropriated or otherwise
			 made available to any Federal department or agency may be used to transfer any
			 individual detained by the United States at Naval Station, Guantanamo Bay,
			 Cuba, to the United States Disciplinary Barracks, Fort Leavenworth,
			 Kansas.
		
